Citation Nr: 0909080	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-36 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for VA benefits.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The appellant claims that he served on active duty from 
December 1941 to February 1946, but the National Personnel 
Records Center (NPRC) has searched the records of the 
Department of the Army and can find no record of his active 
military service in the United States Armed Forces.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
petition to reopen his claim for VA benefits.  

In July 2008, the RO certified the appellant's appeal and 
transferred the record to the Board.  An appellant has 90 
days within which to submit additional evidence to the Board 
with respect to the appeal.  38 C.F.R. § 20.1304(a) (2008).  
In August 2008, which is within 90 days after certification 
to the Board, VA received additional evidence from the 
appellant, along with a document waiving his right to have 
the agency of original jurisdiction, that is, the RO, 
initially consider the evidence.  Accordingly, the Board has 
considered that evidence in reaching its decision.  


FINDINGS OF FACT

1.  An unappealed July 2005 decision denied the appellant's 
claim to reopen his claim to establish basic eligibility.  

2.  Of the sixteen documents received as evidence since the 
last, prior, final denial on any basis, in July 2005, three 
documents had been previously submitted to agency decision 
makers, eleven did not relate to an unestablished fact 
necessary to substantiate the claim, one was cumulative and 
redundant of the evidence previously considered, and the last 
document did not raise a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The unappealed RO decision in July 2005, which denied a 
claim to reopen the appellant's claim to establish basic 
eligibility for VA benefits, is final.  38 U.S.C.A. §§ 5109A, 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim to establish basic eligibility for VA benefits.   
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  Notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In providing section 5103(a) notice in the context of an 
attempt to reopen a claim, VA is also required to look at the 
bases for the denial in the previous decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that had been found 
insufficient in the previous denial of the claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

No notice letter was sent to the appellant before the 
October 2006 decision denying his petition to reopen his 
previously-denied claim.  Although the appellant has not 
raised any notice issues, the failure to provide complete, 
timely notice to the appellant raises a presumption of 
prejudice, so that VA has the burden to establish that the 
appellant was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

This appellant was not prejudiced because his petition to 
reopen reflects his actual knowledge that he needed to submit 
evidence of valid military service.  In his August 2006 
claim, the appellant stated that entitlement for monthly 
benefits was had been denied due to no valid military service 
as a member of the Commonwealth Army of the Philippines, 
including recognized guerrillas, in the Armed Forces of the 
United States.  He attached documents relating to his 
military service and asked the RO to reconsider his 
eligibility.  

In addition, a valid notice letter was sent to the appellant 
in September 2007, before his claim was readjudicated in the 
October 2007 statement of the case.  That letter notified him 
of the need to submit new and material evidence and it 
provided a description of the type of evidence that 
establishes membership in the Armed Forces of the United 
States.  The appellant thereafter submitted additional 
evidence.  

Since the record shows that he had actual knowledge of the 
evidence necessary to substantiate his claim, that he 
received notice before his claim was readjudicated in the 
SSOC, and that he had a meaningful opportunity to participate 
in the adjudication of his claim, the appellant was not 
prejudiced by the delay in sending him notice.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (a statement of 
the case or a supplemental statement of the case can be 
considered a readjudication of a claim after the issuance of 
proper notice); See Overton v. Nicholson, 20 Vet. App. 427, 
439-444 (2006) (failure to provide timely notice is harmless 
if the claimant had a meaningful opportunity to participate 
in the processing of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The appellant did not ask VA to obtain any 
evidence on his behalf.  A hearing before a Veterans Law 
Judge was scheduled, but the appellant later withdrew his 
request for a hearing and asked that the appeal been 
certified to the Board.  VA met its duty to assist the 
appellant.  

II.  New And Material Evidence

Following an adverse determination by the RO, a notice of 
disagreement must be filed within one year from the 
notification of that determination.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. §§ 3.104(a); 20.302(a).  Generally, 
in the absence of clear and unmistakable error, RO 
determinations that are not timely appealed are final and may 
not be reconsidered.  See 38 U.S.C.A. § 5109A(b); 38 C.F.R. 
§ 20.1103.  

The issue of the appellant's basic eligibility was originally 
determined in June 1980.  In February 1980, he filed a claim 
of service connection for various disabilities and the RO had 
sought verification of his service from the National 
Personnel Records Center (NPRC).  In June 1980, the NPRC 
notified the RO that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces. 
In a June 1980 decision, the RO determined that because the 
appellant did not have the required military service to be 
eligible for VA benefits, his claim was denied.  

The appellant has filed several petitions to reopen his claim 
for benefits.  In October 1980 and in January 1981, the NPRC 
confirmed that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

In June 2005, the appellant filed another petition to reopen 
his previously-denied claim to establish basic eligibility 
for VA benefits.  In July 2005, the RO denied the claim to 
reopen because no new and material evidence had been obtained 
that warranted reopening the claim.  Notice of the decision 
was sent in July 2005.  No notice of appeal was filed with 
respect to that disallowance.  As a result, the July 2005 
decision became final.  38 C.F.R. § 20.302(a) (if no timely 
notice of disagreement is filed, the decision becomes final).  
That July 2005 decision is the last, prior, final denial of 
the appellant's claim.  

If new and material evidence is submitted or secured with 
respect to a previously- denied claim, VA must reopen that 
claim and evaluate the merits of the claim in light of all 
the evidence, both new and old.  38 U.S.C.A. § 5108; Spalding 
v. Brown, 10 Vet. App. 6, 10 (1997).  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).    

Not including duplicate submissions, since the July 2005 
decision, the appellant has submitted sixteen evidentiary 
documents to VA.  The February 1946 discharge from the Army 
of the United States, the October 1945 Affidavit for 
Philippine Army Personnel, and the January 2005 letter from 
General Headquarters, Armed Forces of the Philippines, Office 
of the Adjutant General, have previously been submitted to 
VA.  They are not new within the meaning of 38 C.F.R. 
§ 3.156(a).  

Of the remaining documents, only two are material.  To be 
material, the evidence, by itself or when considered with 
previous evidence of record, must relate to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  The appellant was found to be ineligible for VA 
benefits because the record does not establish that he served 
as a member of the Armed Forces of the United States.  Since 
that status must be established before any claim for benefits 
can be processed, all of the medical evidence-that is, the 
February 2006 Certificate from Dr. Laureta that the appellant 
had been treated for various conditions from 1990 to the 
present, the April 2005 Certificate from Dr. Fe concerning 
the appellant's chest pain, the four August 2008 
prescriptions from Dr. Ramos, the August 2008 receipt that 
the appellant paid 760 pesos for medicines, the medical 
certificate from Dr. Ramos, certifying that the appellant has 
been treated for various conditions and is unfit for travel-
is not material because it does not relate to the appellant's 
status as a member of the Armed Forces of the United States.  
38 C.F.R. § 3.156(a).  

Similarly, the documents that show that the appellant has 
sought other kinds of benefits-namely, the Application for 
Settlement of Claims of Filipino Veterans Under Public Act 
No. 1889, the March 10, 1957, letter from the appellant to 
the La Union Red Cross Chapter Office, seeking benefits, and 
a February 2008 letter from appellant to VA seeking 
assistance on filing a claim for benefits-are not material 
because they do not provide any information about whether his 
military service qualifies as service in the Armed Forces of 
the United States, and therefore do not relate to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  

The remaining two documents-the February 1946 Extract from 
the Commonwealth of the Philippines, Headquarters, purporting 
to show that the appellant was relieved from active service 
of the Philippine Army in February 1946 and the letter from 
the War Claims Commission in Washington, D.C. disallowing 
claims for benefits on the basis that the information in the 
official records is insufficient to establish membership in a 
duly authorized unit of the Armed Forces of the United States 
during World War II-are material because they provide 
information about the nature of the appellant's military 
service.  But new and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last, prior, final denial of the claim sought to 
be reopened.  38 C.F.R. § 3.156(a).  The February 1946 
Extract contains information about the appellant's service.  
But since all of that information was previously submitted 
through the February 1946 discharge from the Army of the 
United States, the October 1945 Affidavit for Philippine Army 
Personnel, and the January 2005 letter from General 
Headquarters, Armed Forces of the Philippines, Office of the 
Adjutant General, the Extract is cumulative and redundant of 
evidence of record at the time of the last, prior, final 
denial of the claim sought to be reopened.  38 C.F.R. 
§ 3.156(a).  

As for the letter from the War Claims Commission, since it 
denied the appellant's claim on the basis that official 
records had not established his membership in a duly 
authorized unit of the Armed Forces of the United States 
during World War II, that evidence does not raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Because none of the documents submitted since the last, 
prior, final denial of the claim meets the requirements of 
new and material evidence as set forth in 38 C.F.R. 
§ 3.156(a), the claim cannot be reopened.  And because the 
appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his disallowed 
claim, the benefit-of-the-doubt doctrine is inapplicable.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received, and the 
claim to reopen a claim to establish basic eligibility for VA 
benefits is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


